Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONElection/Restriction
Claims 1 and 10 are generic to the following disclosed patentably distinct species:		Species I, Fig. 1-4 is a heat dissipation module with a heat dissipation structure and a heat dissipation fan without a bent wall without a tongue portion.	Species II, Fig. 5, 6 is a heat dissipation module with a heat dissipation structure and a heat dissipation fan with a bent wall directing air flow below the heat dissipation structure without a tongue portion.	Species III, Fig. 7 is a heat dissipation module with a heat dissipation structure and a heat dissipation fan with a bent wall directing air flow above the heat dissipation structure without a tongue portion.	Species IV, Fig. 8 is a heat dissipation module with a heat dissipation structure and a heat dissipation fan with a tongue portion without a bent wall.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.Currently, claims 1 and 10 are generic.
Restriction for examination purposes as indicated is proper because all these species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one specie will not likely be applicable to reject claims drawn to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Shen Bin Wu (Reg. 77,497) on August 2, 2022 a provisional election was made without traverse to prosecute Species I, Fig. 1-4, claims 1, 4-10, 13-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 2, 3, 11, 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1, 10 are objected to because of the following informalities: “the heat dissipation fan is adapted to provide a heat dissipation air flow, and the air flow guiding portion is adapted to guide a part of the heat dissipation air flow” in the 3rd and 4th to last lines should be changed to “the heat dissipation fan provides a heat dissipation air flow, and the air flow guiding portion guides a part of the heat dissipation air flow” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities: it is unclear of “a flow guiding portion” in line 2 is referring to the same thing as “an air flowing guiding portion” in the 6th to last line of claim 1 or 10 or is a new limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2011/0043998).Re claim 1:	Chu discloses a heat dissipation module (100B in fig. 4; para. 0025) adapted for an electronic device (10 in fig. 1A; para. 0020), the heat dissipation module comprising: 	a heat dissipation structure (110, 112B, 140B, 16 in fig. 4; para. 0020, 0025) disposed in a casing (12 in fig. 4; para. 0020) of the electronic device and having a heat dissipation portion (110 in fig. 4; para. 0020), wherein a heat dissipation flow channel (170 in fig. 4; para. 0025) is formed between the heat dissipation portion and the casing (fig. 4); and  	a heat dissipation fan (120 + 150 in fig. 4; para. 0025) adjacent to the heat dissipation portion (110 in fig. 4; para. 0020), wherein the heat dissipation structure has an air flow guiding portion (“air flow guiding portion” in the labeled fig. 4 below), the air flow guiding portion has a slot (162 in fig. 4; para. 0025), the slot is connected to the heat dissipation flow channel (162 is connected to 170 in fig. 5), the heat dissipation fan is adapted to provide a heat dissipation air flow (120 + 150 provides an airflow towards the 110 in fig. 4; para. 0020), and the air flow guiding portion is adapted to guide a part of the heat dissipation air flow to pass through the slot along a direction not parallel to an outflow direction of the heat dissipation fan and then pass through the heat dissipation flow channel (the “air flow guiding portion” guides a part of the air flow to pass through slot 162 in a direction perpendicular to the outflow direction of fan 120 + 150 which is shown in fig. 1A and by 130 in fig. 4, this partial air flow then passes through channel 170 in fig. 4). 
    PNG
    media_image1.png
    508
    774
    media_image1.png
    Greyscale
Re claim 10:	Chu discloses 	an electronic device (10 in fig. 1A; para. 0020) comprising:	a casing (12 in fig. 4; para. 0020); and 	a heat dissipation module (100B in fig. 4; para. 0025) comprising: 	a heat dissipation structure (110, 112B, 140B, 16 in fig. 4; para. 0020, 0025) disposed in the casing (12 in fig. 4; para. 0020) and having a heat dissipation portion (110 in fig. 4; para. 0020), wherein a heat dissipation flow channel (170 in fig. 4; para. 0025) is formed between the heat dissipation portion and the casing (fig. 4); and 	a heat dissipation fan (120 + 150 in fig. 4; para. 0025) adjacent to the heat dissipation portion (110 in fig. 4; para. 0020), wherein the heat dissipation structure has an air flow guiding portion (“air flow guiding portion” in the labeled fig. 4 above), the air flow guiding portion has a slot (162 in fig. 4; para. 0025), the slot is connected to the heat dissipation flow channel (162 is connected to 170 in fig. 5), the heat dissipation fan is adapted to provide a heat dissipation air flow (120 + 150 provides an airflow towards the 110 in fig. 4; para. 0020), and the air flow guiding portion is adapted to guide the heat dissipation air flow to pass through the slot along a direction not parallel to an outflow direction of the heat dissipation fan and then pass through the heat dissipation flow channel (the “air flow guiding portion” guides a part of the air flow to pass through slot 162 in a direction perpendicular to the outflow direction of fan 120 + 150  which is shown in fig. 1A and by 130 in fig. 4, this partial air flow then passes through channel 170 in fig. 4).Re claim 4 and 13:	Chu discloses wherein the heat dissipation portion (110 in fig. 4; para. 0020) comprises heat dissipation fins (110 are fins according to para. 0020).Re claim 5 and 14:	Chu discloses wherein the heat dissipation module (100B in fig. 4; para. 0025) comprises a heat pipe (16 in fig. 4; para. 0020) disposed on the heat dissipation portion (110 in fig. 4; para. 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2011/0043998) in view of Fujiwara (US 2013/0286297).Re claim 6 and 15:	Chu discloses wherein the heat dissipation structure (110, 112B, 140B, 16 in fig. 4; para. 0020, 0025) has an extending portion (112B, 140B in fig. 4) to form the air flow guiding portion (“air flow guiding portion” in the labeled fig. 4 above), the extending portion has the slot (162 in fig. 4; para. 0025).	Chu does not explicitly disclose the heat dissipation fan is detachably assembled to the extending portion and covers the slot.	Fujiwara discloses the heat dissipation fan (51 and 61 in fig. 9; para. 0034, 0035) is detachably assembled to the extending portion (2m in fig. 9; para. 0059) and covers the slot (51 and 61 cover the 2s’s).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipation module of Chu wherein the heat dissipation fan is detachably assembled to the extending portion and covers the slot as taught by Fujiwara, in order to place the fan closer to the slot so more air can be pushed through to disperse more heat. 	Re claim 7 and 16:
	The modified Chu discloses wherein the heat dissipation structure (110, 112B, 140B, 16 in fig. 4; para. 0020, 0025) has a contact portion (surface of 16 that comes into contact with 14 in fig. 1A; para. 0020, the contact portion contacts a heating element (14 in fig. 1A; para. 0020) of the electronic device (10 in fig. 1A; para. 0020), and the extending portion is connected to the contact portion (extending portion 112B, 140B is thermally connected to the surface of 16).Re claim 8 and 17:	The modified Chu disclose wherein the heat dissipation structure (110, 112B, 140B, 16 in fig. 4; para. 0020, 0025) has a flow guiding portion (“air flow guiding portion” in the labeled fig. 4 above) formed on the extending portion (112B, 140B in fig. 4), the heat dissipation fan (120 + 150 in fig. 4; para. 0025) comprises a fan blade structure (120 has a fan blade structure in fig. 1A), and a pressurization flow channel (the “pressurization flow channel” in the labeled fig. 4 above) is formed between the flow guiding portion (“air flow guiding portion” in the labeled fig. 4 above) and the fan blade structure (structure of 120 in fig. 4).
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2011/0043998) in view of Fujiwara (US 2013/0286297) as applied to claims 6 or 15 above, and further in view of Peng (TW I1337699 with translation is attached).Re claim 9 and 18:	The modified Chu does not explicitly disclose wherein the extending portion has a plurality of studs thereon, and the heat dissipation fan is detachably screwed to the studs.	Peng discloses wherein the extending portion (40 in fig. 2; para. 0013, 0014) has a plurality of studs (422 in fig. 2; para. 0013, 0014) thereon, and the heat dissipation fan (30 + 20 + 10 in fig. 2; para. 0014) is detachably screwed to the studs (422 and a 117 below it are screwed together by screws 200 in fig. 2 according to para. 0014; para. 0013 states that 422 is a barrel which can be understood as a stud).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipation module of the modified Chu wherein the extending portion has a plurality of studs thereon, and the heat dissipation fan is detachably screwed to the studs as taught by Peng, in order for heat dissipation fan to be easily removable from the extending portion so that it can cleaned when dust builds up.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0266796 - is considered pertinent because this reference describes a fan attached to an extending portion and a heat dissipation structure, this reference also has air flow guiding portion with a slot. The Office directs the Applicant’s attention to the fact that this reference could have also been used for statutory rejection of at least the independent claims similar to the rejection in the parent application 15/894,886 which has similar claims.
US 2015/0351280 - is considered pertinent because this reference describes a fan attached to a plate with studs.
US 2010/0002391- is considered pertinent because this reference describes a fan attached to a circuit board with studs.
US 2008/0080136 - is considered pertinent because this reference describes a fan attached to an electronic device housing with screws.
US 2009/0166010 - is considered pertinent because this reference describes a fan attached to a fan holder with studs.
US 2013/0286588 - is considered pertinent because this reference describes a fan with fins attached to an extending portion and cover 
US 5,727,624 – is considered pertinent because this reference describes a fan with fins attached to a cover with screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Monday - Friday, 900am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                        
August 10, 2022 
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835